DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 has been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 11-13, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern et al. (US 2011/0265116 A1).
Consider claims 1, 11 and 21, Stern et al. show and disclose a method {a system; computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, causes the computer processor hardware to:} comprising: mapping an identity of a mobile communication 
Consider claims 2 and 12, Stern et al. show and disclose the claimed invention as applied to claims 1 and 11 above, respectively, and in addition, Stern et al. further disclose wherein the identity is a unique address value assigned to the mobile communication device (determining whether the MAC address of the requesting device matches a plurality of MAC address associated to a subscriber; if the MAC address 
Consider claims 3 and 13, Stern et al. show and disclose the claimed invention as applied to claims 1 and 12 above, respectively, and in addition, Stern et al. further disclose receiving the identity of the mobile communication device based on wireless communications from the mobile communication device to a wireless 20access point disposed at the location outside the subscriber domain (it is determined whether the request for content has originated from the user's premises or from a remote location; if the pathway of the request indicates that the request traversed non-MSO entities (such as a web server), then it is likely the user requested content from a location outside the his/her premises; other techniques may be used as well, such as those noted previously herein (WiFi AP location) [paragraphs 139, 144]).
Consider claims 7 and 17, Stern et al. show and disclose the claimed invention as applied to claims 1 and 11 above, respectively, and in addition, Stern et al. further disclose wherein the identity of the mobile communication device is a unique identifier value assigned to the mobile communication device;  10and wherein mapping the identity of the mobile communication device includes: i) receiving the unique identifier value from the mobile communication device; and ii) via the unique identifier value, identifying the corresponding location of the subscriber domain (determining whether the MAC address of the requesting device matches a plurality of MAC address associated to a subscriber; if the MAC address matches an address associated to a subscriber, then the advertisement zone is determined [paragraph 148]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, 8, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US 2011/0265116 A1) in view of Patel et al. (US 2014/0100959 A1).
Consider claims 4 and 14, and as applied to claims 3 and 13 above, respectively, Stern et al. show and disclose the claimed invention except wherein the advertisement information indicates presence of a business entity disposed in a geographical region within a predefined vicinity of the corresponding location of the subscriber domain.
In the same field of endeavor, Patel et al. show and disclose wherein the advertisement information indicates presence of a business entity disposed in a geographical region within a predefined vicinity of the corresponding location of the subscriber domain (the system receives a shopping preference of the user that limits the geographical area from which the system directs advertisements to those geographical areas within a certain distance of the user's home [paragraph 20]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to receive advertisements based on the location of a user’s home as taught by Patel et al. in the method of Stern et al., in order to provide location based advertisements.
Consider claims 5 and 15, Stern et al., as modified by Patel et al., show and disclose the claimed invention as applied to claims 4 and 14 above, respectively, and in addition, Stern et al. further disclose wherein the wireless access point is disposed substantially outside of the predefined vicinity of the corresponding location of the subscriber domain (it is determined whether the request for content has originated from 
Consider claims 8 and 18, and as applied to claims 1 and 11 above, respectively, Stern et al. show and disclose the claimed invention except wherein transmitting the advertising information includes: initiating display of the advertising information as an overlay message over a rendition of an image currently displayed on a display screen of the mobile 20communication device.
In the same field of endeavor, Patel et al. show and disclose wherein transmitting the advertising information includes: initiating display of the advertising information as an overlay message over a rendition of an image currently displayed on a display screen of the mobile 20communication device (the system sends the merchant advertising offer to the user whose shopping preference was met by the offer; after determining that the user meets the merchant preferences, the system displays the offer to the user [paragraph 42]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to display advertising offers based on shopping preferences as taught by Patel et al. in the method of Stern et al., in order to provide location based advertisements.

Claims 6, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US 2011/0265116 A1) in view of Spencer et al. (US 2013/0167196 A1).
Consider claims 6 and 16, and as applied to claims 1 and 11 above, respectively, Stern et al. show and disclose the claimed invention except wherein the identity of the mobile communication device is a unique identifier value of the mobile communication device, the method further comprising: via the unique identifier value, verifying that the mobile communication 5device is authorized to use a wireless access point disposed at the location outside of the subscriber domain.
In the same field of endeavor, Spencer et al. show and disclose wherein the identity of the mobile communication device is a unique identifier value of the mobile communication device, the method further comprising: via the unique identifier value, verifying that the mobile communication 5device is authorized to use a wireless access point disposed at the location outside of the subscriber domain (device-identifying data can be used to uniquely recognize and optionally track and report on device activity at one or more hotspot locations; specific remote device information may also be extracted by the Service Access Module 112 from data communicated through the gateway 110 for the purposes of identifying and/or authenticating the remote device being used to access the network. Such remote device information may include, but is not limited to, the Media Access Control (MAC) address [abstract, paragraphs 72, 78]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to provide device identification for authentication as taught by Spencer et al. in the method of Stern et al., 
Consider claims 10 and 20, and as applied to claims 1 and 11 above, respectively, Stern et al. show and disclose the claimed invention except transmitting the advertising information to the mobile communication device as a condition of the mobile communication device using a respective wireless service provided by a wireless access point at the location.
In the same field of endeavor, Spencer et al. show and disclose transmitting the advertising information to the mobile communication device as a condition of the mobile communication device using a respective wireless service provided by a wireless access point at the location (a visitor may be stopping in to pick-up a coffee to go without intentionally engaging the hotspot network; engaging the system via authenticated network access and direct engagement; engagement may be introduced via a product or promotional offering, whereby a user may elect to "opt-in" for a particular service via a network landing page or the like, thus exchanging further information with the system to enable or activate the opt-in service [paragraph 206]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made opt-in a service for promotional offerings as taught by Spencer et al. in the method of Stern et al., in order to provide advertisements based using the service of a hotspot.


Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griffin et al. (US 2010/0223135 A1) disclose an advertising server may generate the activity history based upon activity within a home geographical region, and if the at least one mobile wireless communications device is outside of the home geographical region then selectively send advertisements relating to historical activities within the home geographical region at the given time of day.  The position of the device 31' may be determined based upon the particular base station 53' communicating with the device.  The home geographical region 39 may correspond to a home area code assigned to the device (i.e., as part of a device telephone number). The home geographical region 39 need not necessarily be restricted to an area code, and may instead be based upon one or more zip or postal codes, a metropolitan area, county, or based upon an imaginary boundary extending a certain distance from a central location (e.g., the user's house, etc.).  The home geographical region 39 includes the user's house 41 and a coffee shop 40, although numerous other stores, the user's place of work, etc., may also be within the home geographical region as well, reading on the claimed “a mobile communication device operated by a respective user to a corresponding location of a subscriber domain to which the mobile communication device is associated; retrieving advertising information pertinent to the corresponding location of the subscriber domain,” (see paragraphs 11, 20 and 21).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618.  The examiner can normally be reached on Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME M HOLLIDAY/           Examiner, Art Unit 2641